     Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 1 of 6 PageID #: 914




                                               THe CrrY oF NEW    Yonr
JAMES E. JOHNSON                              Law DnpaRTMENT                                           Joanne M. Mclaren
Corporalion Counsel                               IOOCHURCH STREET                                           Senior Counsel
                                                  NEW YORK, NY IOOOT                                  Phone: (212) 356-2671
                                                                                                        Fax: (212) 356-3509
                                                                                                     jmclaren@law.nyc.gov


                                                                            November 27,2019

         VIA ECF
         Honorable Margo K. Brodie
         United States District Judge
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                        Re      Terrel Haskins v. Detective Essence Jackson
                                l 5-cv-0201 6 (MKB) (RML)

         Your Honor:

                         I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
         the City of New York, and one of the attorneys representing defendant Detective Essence
         Jackson in the above-referenced civil action. Defendant now writes to request that the Couft:
         vacate the entry of Judgment, without prejudice to re-enter at a later time, in order to permit
         Defendant additional time to prepare and submit his post-trial motion; or, in the alternative,
         accept this submission, along with a Notion of Motion, and permit Defendant to submit
         supplemental briefing pursuant to Fed. R. Civ. P. 50 and 59 in accordance with the schedule
         proposed herein. Specifically, Defendant seeks to move for judgment notwithstanding the
         verdict on the grounds that: 1) he is entitled to the defense of qualified immunity on the false
         arrest claim; (2) there is no legally sufficient basis on which the jury could have found in favor of
         Plaintiff on his denial of a right to fair trial claim; and (3) the Court should order a new trial
         because the admission of impermissible hearsay evidence, to the effect that Dale Anderson
         ("Anderson") stated to Detective Jackson and Detective Kibel that the drugs belonged to him,
         caused a seriously erroneous result and a miscarriage ofjustice.

                        Trial of this matter commenced on October 28,2019. On October 30,2019, the
         jury returned a General Verdict, see Docket Entry No. 68, and answered special interogatories.
         Judgment was entered on October 31, 2019. See Docket Entry No. 71. The Courl directed the
         parties to work together to propose a briefing schedule for the post-trial motions pursuant to Fed.
         R. Civ. P. 50 and 59. Last week, after receiving the trial transcript, Defendant conferred with
         Plaintiff and requested that he consent to allow Defendant to file his moving brief by January 3,
Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 2 of 6 PageID #: 915



  2020. Although Plaintiff initially consented, on November 25, 2019, Plaintiff informed
  Defendant that, in light of his review of Fed. R. Civ. P.6(b)2, he would no longer agree to the
  schedule as proposed. Notwithstanding, and for the reasons set forth below, this Court has
  discretion to either vacate the October 31, 2019 judgment to allow for additional time for
  Defendant to brief any post-trial motions or, in the alternative, extend the time for Defendant to
  supplement this briefing. Neither approach contravenes the Federal Rules of Civil Procedure.

      A.   The Court Has Discretion to Vacate the October 3lr2019 Judgment

                  Defendant's time to file an appeal (30 days) or motion for relief pursuant to Fed.
  R. Civ. P. 50 or 59 (28 days) starts to run when judgment is entered. According to Fed. R. Civ.
  P. 6(b)2, "[a] court must not extend the time to act under Rules 50(b) and (d), 52(b), 59(b), (d),
  and (e), and 60(b)." The Court of Appeals for the Second Circuit has stated that a non-moving
  party can waive an objection to untimeliness under Rule 6 notwithstanding the mandatory
  language of the rule. See Legg v. Ulster Ct)'., 820 F.3d 67 (2d Cir. 2016); Amaker v. Annucci,
  721Fed. Appx. 82,83 (2d Cft.20lS) ('iwhile Fed. R. Civ. P. 6(b) prohibits district courts from
  granting extensions for reconsideration motions, the rule is non-jurisdictional and may be
  waived.").

                   This Court has authority to vacate the entry of Judgment pursuant to Fed. R. Civ.
  P. 60(b)(6). ("On motion and just terms, the court may relieve aparty or its legal representative
  from a final judgment, order, or proceeding for ... any other reason that justifies relief.").
  Defendant respectfully submits that the fact that the defense of qualified immunity on Plaintiff s
  false arrest claim has not yet been adjudicated renders the entry of Judgment premature in this
  case, and justifies the relief sought, as provided by Fed. R. Civ. P. 60(bX6).

                 Pursuant to'Fed. R. Civ. P. 58, "[s]ubject to Rule 54(b) and unless the court orders
  otherwise, the clerk must, without awaiting the court's direction, promptly prepare, sign, and
  enter the judgment when: the jury returns a general verdict." Fed. R. Civ. P. 58(a). Under Fed.
  R. Civ. P. 54(b), in a case involving multiple parties or claims:

                 [T]he court may direct entry of a final judgment as to one or more,
                 but fewer than all, claims or parties only if the court expressly
                 determines that there is no just reason for delay. Otherwise, any
                 order or other decision, however designated, that adjudicates fewer
                 than all the claims or the rights and liabilities of fewer than all the
                 parties does not end the action as to any of the claims or parties
                 and may be revised at any time before the entry of a judgment
                 adjudicating all the claims and all the parties' rights and liabilities.

                 In this case, when Judgment was entered, the Court had not yet decided the legal
  question of qualified immunity. Faced with this circumstance, where qualified immunity has yet
  to be resolved but a plaintiff s verdict has been returned, courts have frequently deferred entry of
  Judgment. See e.g., Larry Jackson v. Tellado. et al., ll-CV-3028 (PKC) (Post-trial Scheduling
  Order dated February 4,2016, entered on the civil docket, ("SCHEDULING ORDER: In light of
  Federal Rule of Civil Procedure 58(b)(2) and the potential impact of a decision on qualified


                                                    2
Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 3 of 6 PageID #: 916



  immunity on Defendants' Rule 50159 motions, ... [t]he parties are directed to submit a proposed
  briefing schedule by 218116 solely with respect to the issue of qualified immunity. Only after the
  Court has decided that issue will judgment be entered, after which Defendants shall have 28 days
  in which to file their proposed motion under Rule 50, or alternatively, for a new trial under Rule
  59.")); Collado v. City of New York. et al., 11-CV-9041 (DC) (Docket Entry No. 155) (Order
  issued over plaintiffs objection) ("ORDER: IT IS HEREBY ORDERED that final judgment
  shall not be entered on the verdict in this matter until the Court has ruled on defendant's post-
  trial motions. The Court contemplates one wave of defense motions, with the parties addressing
  any and all issues relevant to defendant's motion for judgment as a matter of law as to liability,
  damages, and qualified immunity, and any motion for a new trial... SO ORDERED...(Signed by
  Judge Denny Chin, Sitting by Designation on lll2ll20l8)"); Matthew Jones v. Police Officer
  Muniz. et al., 16-CV-8080 (JGK) (KNF) (Docket Entry No. 93) (Order issued over plaintiff s
  objection) ("ORDER: The Court has reviewed the parties' letters of May 24 and25,2018. The
  Clerk is directed to defer the entry of judgment as to all defendants until the Court has resolved
  the matter of qualified immunity with respect to defendant Treubig. ...SO ORDERED... (Signed
  by Judge John G. Koeltl on 512512018)").

      B.   Defendant is Entitled to a New Trial and/or Judgment Notwithstanding the Verdict
           and the Court has Discretion to Grant Defendant Additional Time to File
           Supplemental Briefing in Support of these Motions.

          Where apafiy provides notice of the substance of his motion, in advance of the expiration
  of the 28 days as set forth under the rules, his application should be treated as a motion under
  Rule 59. See Meriwether v. Coughlin,879 F.2d 1037, 1042 (2d Cir. 1989) (holding oral
  application was sufficient to deem motion timely filed). Defendant submits that if an oral
  application of the same substance and specificity as Defendant's timely written application
  would constitute a motion capable of being supplemented beyond the time constraints of Rule
  59, Defendant's application should be deemed sufficient as well.

                 1. Defendant is Entitled to Judgment Notwithstanding           the Verdict on the
                     False Arrest Claim

                  Defendant moved for summary judgment on the ground that he had probable
  cause, or at least arguable probable cause, to arrest Plaintiff for constructive possession of the
  contraband found in the closet near the living room where Plaintiff was sleeping on the moming
  of his arrest. The Court found that issues of fact precluded summary judgment. Proof at trial,
  and the jury's finding that Detective Jackson believed, albeit mistakenly, that Plaintiff resided at
  2940 West 3l't Street, Aparlment 7G, now require that Detective Jackson be granted judgment as
  a matter of law on the grounds that he is entitled to qualified immunity on the false amest claim.
  Alternatively, the fact that application of the law of constructive possession was not clearly
  established at the time of the arrest compels the same conclusion.

                 Under New York law, a person "consttuctively possesses tangible property when
  he or she exercises 'dominion and control' over the property with a sufficient level of control
  over the areain which the contraband is found." Davis v. City of New York, No. 04-CV-3299,
  2007 U.S. Dist. LEXIS 10555, aL*17 (E.D.N.Y. Feb. 15,2007). The doctrine of constructive
  possession affords the police probable cause to arrest anyone in a dwelling when it "reasonably
                                                   a
                                                   J
Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 4 of 6 PageID #: 917



  appears that all members of the dwelling exercised dominion and control over the area in which
  the contraband is found." Takacs v. Cityof New York,09 Civ. 481,2011 U.S. Dist. LEXIS
  7055, at *8 (S.D.N.Y. Jan. 24,2011). Dominion and control need not be over drugs themselves,
  but merely be "over the area the drugs were found in." Chalmers v. Mitchell,T3 F3d 1262,
  1272(2d Cir. 1996) (emphasis in original). One reasonably believedto live in aresidence has
  arguable constructive possession over material found in a closed drawer. See Roberts v. Ciry of
  New York, l6 Civ. 5409 (BMC),2017 U.S. Dist. LEXIS 160979, at*4,21-22 (Sept. 29,20!7),
  afld sub nom. Roberts v. Azize,767 Fed. Appx. 196 (2d Cir.2019) (arguable probable cause to
  arrest individuals reasonably believed to live in a residence, where gun was found in diawer in
  bedroom of residence, although officer did not remember whether the drawer was closed or
  open, or whether the gun was covered or concealed within the drawer).

                  Here, according to this authority, Detective Jackson clearly had at least arguable
  probable cause to anest Plaintiff. First, he reasonably believed, even if mistakenly, that Plaintiff
  lived in the apartment, and thus was entitled to conclude that Plaintiff had dominion and control
  over the living room closet. Indeed, the jury arrived at the very same conclusion in its response
  to the parties' Special Interrogatories. Second, there is no dispute that Sergeant Strong believed
  that Plaintiff used the closet as his own, and thus had dominion or control over the closet.
  Pursuant to the fellow officer rule, Detective Jackson was imbued with this knowledge which
  provides further grounds for the arrest. Finally, the fact that Sergeant Strong and Detective Kibel
  also agreed that there was probable cause to arrest Plaintiff precludes a finding that no
  reasonable officer could believe that probable cause existed, thus requiring that Detective
  Jackson be awarded qualified immunity.

                 That the law of constructive possession was not clear at the time of Plaintiff s
  arrest provides an additional reason to grant Defendant qualified immunity. See Roberts, 2077
  U.S. Dist. LEXIS 160979, at*20-21(Sept. 29,2017), affd sub nom. Roberts v. Azize,767 Fed.
  Appx. 196 (2d Cir.2019) (observing that the standard for determining constructive possession
  "requires police officers to consider several factors and make a judgment call, and courts that
  have reviewed those judgment calls have come out in divergent ways."; finding law of
  constructive possession "not well-settled").

                 2.   Defendant is Entitled to Judgment Notwithstanding the Verdict on the
                      Denial of a Right to a Fair Trial Claim

                 As a threshold matter, to prevail on a denial of right to fair trial claim, Plaintiff
  must specifically identify what evidence was fabricated. See Waddlington v. City of New York,
  No. 10-CV-5010 (SLT) (RLM),2013 U.S. Dist. LEXIS 136791 at*28 (E.D.N.Y. Apr.23,2013)
  (dismissing a denial of fair trial claim because the "plaintiff at no point alleges with specificity
  what false information ... [was] created or forwarded to the D.A.'s Office."). Plaintiff here
  struggled to identify what he believed was fabricated. Eventually, Plaintiff appeared to articulate
  the following: That Detective Jackson lied when he said that: 1) he saw Plaintiff and Anderson
  lying on couches in the living room, rather than stating that he saw two men whom he was later
  told were Plaintiff and Anderson lying on couches in the living room; 2) the living room closet
  "opened on to" the living room, rather than on to the hallway; 3) the closet door was closed; and
  4) the drugs were found in Tupperware containers. Further, Plaintiff argued that Detective

                                                   4
Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 5 of 6 PageID #: 918




  Jackson made a material omission by not informing the District Attorney that Anderson "took
  responsibility" for the drugs, an inadmissible statement which none of the three officers who
  testified heard. These statements are all either not false, or not material, and the alleged
  omission is not material, requiring that Detective Jackson be granted judgment as a matter of
  law.

                 3.   Defendant is Entitled to a New Trial on the Ground that Admission of
                      Inadmissible Hearsay Testimony was Reversible Error

                  Defendant will move pursuant to Fed. R. Civ. P. 59 on the ground that the
  testimony about Anderson's alleged statement that the contraband found was his was
  inadmissible hearsay, the admission of which was reversible error. This evidence was admitted,
  ostensibly not for its truth; but rather for impeachment of Detective Jackson, who testified that he
  did not hear Anderson make any such statement. However, since the law is clear, and Your
  Honor acknowledged, that more than one person could have been in possession of the drugs in
  the apartment, even if Anderson had made the alleged staternent to Detective Jackson, there still
  could have been (and indeed was) probable cause to arrest Plaintiff. Permitting Plaintiff to
  present Anderson's alleged statement to the jury, under the guise that the jury was to consider it
  only with respect to the credibility of Detective Jackson, gave the jury the misimpression that
  because Anderson admitted that the drugs were his necessarily meant that Detective Jackson did
  not have probable cause to arrest Plaintiff for the same drugs. This is contrary to the law, and
  was unquestionably more prejudicial to Defendant than probative.

                 4.   There was no Basis for an Award of Punitive Damages

                  Finally, Defendant will seek to vacate any punitive damages awards, should the
  Court not grant his motion for judgment as a matter of law or for a new trial and should any
  punitive damages award remain. Defendant's motion is based on the fact that Defendant's
  conduct in aruesting Plaintiff and providing reasonable information for the preparation of the
  criminal court complaint does not meet the standard of conduct for which any punishment is
  required, and thus a punitive damages award is unwarranted.

                 Defendant, therefore, respectfully requests that the Court vacate the entry of
  Judgment, without prejudice, with leave to re-enter upon resolution of Defendant's post-trial
  motions, relief which is permitted by Fed. R. Civ P. 60(bX6). In addition, Defendant
  respectfully requests that the Court endorse the following proposed briefing schedule to which
  Defendant understood that Plaintiff had consented:

                      1. Defendant's Motion Due: January 3,2020
                      2. Plaintiff s Opposition Due: January 31,2020
                      3. Defendant's Reply Due: February 21,2020
  In the alternative, Defendant respectfully requests that this Court accept a Notion of Motion and
  this letter motion as Defendant's timely post-trial motion, and permit Defendant to submit
  supplementary briefing pursuant to the schedule set forth above.



                                                   5
Case 1:15-cv-02016-MKB-RML Document 72-1 Filed 11/27/19 Page 6 of 6 PageID #: 919



               Defendant thanks the Court for its consideration

                                                            Respectfully


                                                                                  GIJ€A-.
                                                             oanne M.   Mclaren
                                                                  or Counsel

  CC:   VIA ECF
        All counsel of record




                                                6
